Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the application serial number 17/129,793 filed on 12/21/2020.
Claims 1-4, 5-8, 9-12, 13-16  are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. REPUBLIC OF KOREA 10-2012-0084459, filed on 08/01/2012.

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. REPUBLIC OF KOREA 10-2012-0049041, filed on 05/09/2012.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and claim 2  of U.S. Patent No. 9794029. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 1 of the application serial number 17/129,793
Claim 1 of U.S. Patent No. 9794029
A method for transmitting Hybrid Automatic Repeat Request-Acknowledgment (HARQ-ACK), the method comprising:
A method for transmitting Hybrid Automatic Repeat Request-Acknowledgment (HARQ-ACK), the method comprising:
setting N pieces of HARQ-ACK to Discontinuous Transmission (DTX) for a cell, based on a difference between KPCell and KSCell, the difference being associated with the number N, the number N being an integer;
setting N pieces of HARQ-ACK to Discontinuous Transmission (DTX) for a cell, based on a difference between KPCell and KSCell, the difference being associated with the number N, the number N being an integer greater than one;
generating the HARQ-ACK comprising the N pieces of HARQ-ACK set to DTX, the HARQ-ACK being responsive to data received from a base station (BS);
generating the HARQ-ACK comprising the N pieces of HARQ-ACK set to DTX, the HARQ-ACK being responsive to data received from a base station (BS);
transmitting, to the BS, the HARQ-ACK, wherein the KPCell is a number of downlink subframe(s) of a Primary Cell (PCell) associated with an uplink subframe and the KSCell is a number of downlink subframe(s) of a Secondary Cell (SCell) associated with the uplink subframe,
transmitting, to the BS, the HARQ-ACK, wherein the KPCell is a number of downlink subframe(s) of a Primary Cell (PCell) associated with an uplink subframe and the KSCell is a number of downlink subframe(s) of a Secondary Cell (SCell) associated with the uplink subframe



Claim 1 of the application serial number 17/129,793
Claim 2 of U.S. Patent No. 9794029
wherein when the KPCell is smaller than the KSCell, the cell is the PCell, and when the KSCell is smaller than the KPCell, the cell is the SCell.
wherein when the KPCell is smaller than the KSCell, the cell is the PCell, and when the KSCell is smaller than the KPCell, the cell is the SCell



Claim 2 of the application serial number 17/129,793
Claim 3 of U.S. Patent No. 9794029
wherein two pieces of the HARQ-ACK are set to DTX when one of the KPCell and the KSCell is 1 and the other one of the KPCell and the KSCell is 3. 
wherein two pieces of the HARQ-ACK are set to DTX when one of the KPCell and the KSCell is 1 and the other one of the KPCell and the KSCell is 3.



Claim 3 of the application serial number 17/129,793
Claim 4 of U.S. Patent No. 9794029
wherein the setting HARQ-ACK comprises: setting KSCell pieces of the HARQ-ACK to DTX when the KPCell is 0, or setting KPCell pieces of the HARQ-ACK to DTX when the KSCell is 0. 
wherein the setting HARQ-ACK comprises: setting KSCell pieces of the HARQ-ACK to DTX when the KPCell is 0, or setting KPCell pieces of the HARQ-ACK to DTX when the KSCell is 0.



Claim 4  of the application serial number 17/129,793
Claim 5 of U.S. Patent No. 9794029
wherein in setting HARQ-ACK, piece(s) of the HARQ-ACK to DTX is mapped for each virtual downlink subframe generated in the cell having a smaller number of downlink subframe(s) between the PCell and the SCell, the difference corresponding to a number of the virtual downlink subframe(s). 
wherein in setting HARQ-ACK, piece(s) of the HARQ-ACK to DTX is mapped for each virtual downlink subframe generated in the cell having a smaller number of downlink subframe(s) between the PCell and the SCell, the difference corresponding to a number of the virtual downlink subframe(s).



Claim 5  is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 and claim 7   of U.S. Patent No. 9794029. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 5  of the application serial number 17/129,793
Claim 6 of U.S. Patent No. 9794029
A method of receiving Hybrid Automatic Repeat Request-Acknowledgment (HARQ-ACK) the method comprising: receiving, from a User Equipment (UE), an HARQ-ACK comprising N pieces of HARQ-ACK set to Discontinuous Transmission (DTX); identifying the N pieces of HARQ-ACK for a cell, based on a difference between KPCell and KSCell, the difference being associated with the number N, the number N being an integer; wherein the KPCell is a number of downlink subframe(s) of a Primary Cell (PCell) associated with an uplink subframe and the KSCell is a number of downlink subframe(s) of a Secondary Cell (SCell) associated with the uplink subframe,
A method of receiving Hybrid Automatic Repeat Request-Acknowledgment (HARQ-ACK) the method comprising: receiving, from a User Equipment (UE), an HARQ-ACK comprising N pieces of HARQ-ACK set to Discontinuous Transmission (DTX); identifying the N pieces of HARQ-ACK for a cell, based on a difference between KPCell and KSCell, the difference being associated with the number N, the number N being an integer greater than one; wherein the KPCell is a number of downlink subframe(s) of a Primary Cell (PCell) associated with an uplink subframe and the KSCell is a number of downlink subframe(s) of a Secondary Cell (SCell) associated with the uplink subframe



Claim 5  of the application serial number 17/129,793
claim 7   of U.S. Patent No. 9794029
wherein when the KPCell is smaller than the KSCell, the cell is the PCell, and when the KSCell is smaller than the KPCell, the cell is the SCell. 
wherein when the KPCell is smaller than the KSCell, the cell is the PCell, and when the KSCell is smaller than the KPCell, the cell is the SCell.



Claim 6  of the application serial number 17/129,793
claim 8   of U.S. Patent No. 9794029
wherein two pieces of the HARQ-ACK are set to DTX when one of the KPCell and the KSCell is 1 and the other one of the KPCell and the KSCell is 3. 
wherein two pieces of the HARQ-ACK are set to DTX when one of the KPCell and the KSCell is 1 and the other one of the KPCell and the KSCell is 3.



Claim 7  of the application serial number 17/129,793
claim 9   of U.S. Patent No. 9794029
wherein the HARQ-ACK comprises: KSCell pieces of the HARQ-ACK set to DTX when KPCell is 0, or KPCell pieces of the HARQ-ACK set to DTX when the KSCell is 0. 
wherein the HARQ-ACK comprises: KSCell pieces of the HARQ-ACK set to DTX when KPCell is 0, or KPCell pieces of the HARQ-ACK set to DTX when the KSCell is 0.





Claim 8  of the application serial number 17/129,793
claim 10   of U.S. Patent No. 9794029
wherein the HARQ-ACK is associated with virtual downlink subframe(s), and piece(s) of the HARQ-ACK set to DTX is mapped for each virtual downlink subframe generated in the cell having a smaller number of downlink subframe(s) between the PCell and the SCell, the difference corresponding to a number of the virtual downlink subframe(s). 
wherein the HARQ-ACK is associated with virtual downlink subframe(s), and piece(s) of the HARQ-ACK set to DTX is mapped for each virtual downlink subframe generated in the cell having a smaller number of downlink subframe(s) between the PCell and the SCell, the difference corresponding to a number of the virtual downlink subframe(s).



Claim 9  is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 and claim 12   of U.S. Patent No. 9794029. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Claim 9 of the application serial number 17/129,793
claim 11   of U.S. Patent No. 9794029
A User Equipment (UE) to transmit Hybrid Automatic Repeat Request-Acknowledgment (HARQ-ACK), the UE comprising: a controller configured to set N pieces of HARQ-ACK to Discontinuous Transmission (DTX) for a cell, based on a difference between KPCell and KSCell, the difference being associated with the number N, and to generate the HARQ-ACK comprising the N pieces of HARQ-ACK set to DTX, the HARQ-ACK being responsive to data received from a base station (BS), the number N being an integer; and a transmitter configured to transmit, to the BS, the response, wherein the KPCell is a number of downlink subframe(s) of a Primary Cell (PCell) associated with an uplink subframe and the KSCell is a number of downlink subframe(s) of a Secondary Cell (SCell) associated with the uplink subframe,
A User Equipment (UE) to transmit Hybrid Automatic Repeat Request-Acknowledgment (HARQ-ACK), the UE comprising: a controller to set N pieces of HARQ-ACK to Discontinuous Transmission (DTX) for a cell, based on a difference between KPCell and KSCell, the difference being associated with the number N, and to generate the HARQ-ACK comprising the N pieces of HARQ-ACK set to DTX, the HARQ-ACK being responsive to data received from a base station (BS), the number N being an integer greater than one; and a transmitter to transmit, to the BS, the response, wherein the KPCell is a number of downlink subframe(s) of a Primary Cell (PCell) associated with an uplink subframe and the KSCell is a number of downlink subframe(s) of a Secondary Cell (SCell) associated with the uplink subframe.



Claim 9 of the application serial number 17/129,793
claim 12   of U.S. Patent No. 9794029
wherein when the KPCell is smaller than the KSCell, the cell is the PCell, and when the KSCell is smaller than the KPCell, the cell is the SCell.
wherein when the KPCell is smaller than the KSCell, the cell is the PCell, and when the KSCell is smaller than the KPCell, the cell is the SCell.





Claim 10  of the application serial number 17/129,793
claim 13   of U.S. Patent No. 9794029
wherein the controller sets two pieces of the HARQ-ACK to DTX when one of the KPCell and the KSCell is 1 and the other one of the KPCell and the KSCell is 3. 
wherein the controller sets two pieces of the HARQ-ACK to DTX when one of the KPCell and the KSCell is 1 and the other one of the KPCell and the KSCell is 3.



Claim 11  of the application serial number 17/129,793
claim 14   of U.S. Patent No. 9794029
wherein the controller sets KSCell pieces of the HARQ-ACK to DTX when the KPCell is 0 or sets KPCell pieces of the HARQ-ACK to DTX when the KSCell is 0. 
wherein the controller sets KSCell pieces of the HARQ-ACK to DTX when the KPCell is 0 or sets KPCell pieces of the HARQ-ACK to DTX when the KSCell is 0.


Claim 12  of the application serial number 17/129,793
claim 15   of U.S. Patent No. 9794029
wherein piece(s) of the HARQ-ACK set to DTX is mapped for each virtual downlink subframe generated in the cell having a smaller number of downlink subframe(s) between the PCell and the SCell, the difference corresponding to a number of the virtual downlink subframe(s). 
wherein piece(s) of the HARQ-ACK set to DTX is mapped for each virtual downlink subframe generated in the cell having a smaller number of downlink subframe(s) between the PCell and the SCell, the difference corresponding to a number of the virtual downlink subframe(s).



Claim 13   is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 and claim 7   of U.S. Patent No. 9794029. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 13  of the application serial number 17/129,793
Claim 6 of U.S. Patent No. 9794029
a receiver configured to receive, from a User Equipment (UE), an HARQ-ACK comprising N pieces of HARQ-ACK set to Discontinuous Transmission (DTX); and a controller configured to identify the N pieces of HARQ-ACK for a cell, based on a difference between KPCell and KSCell, the difference being associated with the number N, the number N being an integer; wherein the KPCell is a number of downlink subframe(s) of a Primary Cell (PCell) associated with an uplink subframe and the KSCell is a number of downlink subframe(s) of a Secondary Cell (SCell) associated with the uplink subframe,
receiving, from a User Equipment (UE), an HARQ-ACK comprising N pieces of HARQ-ACK set to Discontinuous Transmission (DTX); identifying the N pieces of HARQ-ACK for a cell, based on a difference between KPCell and KSCell, the difference being associated with the number N, the number N being an integer greater than one; wherein the KPCell is a number of downlink subframe(s) of a Primary Cell (PCell) associated with an uplink subframe and the KSCell is a number of downlink subframe(s) of a Secondary Cell (SCell) associated with the uplink subframe



Claim 13   of the application serial number 17/129,793
claim 7   of U.S. Patent No. 9794029
wherein when the KPCell is smaller than the KSCell, the cell is the PCell, and when the KSCell is smaller than the KPCell, the cell is the SCell. 
wherein when the KPCell is smaller than the KSCell, the cell is the PCell, and when the KSCell is smaller than the KPCell, the cell is the SCell.


Regarding to claim 14, claim 14 is rejected the same limitations of claim 6 above.
Regarding to claim 15, claim 15 is rejected the same limitations of claim 7 above.
Regarding to claim 16, claim 16 is rejected the same limitations of claim 8 above.




Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and claim 5 of U.S. Patent No. 9363801. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Claim 1 of the application serial number 17/129,793
Claim 1 of U.S. Patent No. 9363801
setting N pieces of HARQ-ACK to Discontinuous Transmission (DTX) for a cell, based on a difference between KPCell and KSCell, the difference being associated with the number N, the number N being an integer; generating the HARQ-ACK comprising the N pieces of HARQ-ACK set to DTX, the HARQ-ACK being responsive to data received from a base station (BS); and transmitting, to the BS, the HARQ-ACK, wherein the KPCell is a number of downlink subframe(s) of a Primary Cell (PCell) associated with an uplink subframe and the KSCell is a number of downlink subframe(s) of a Secondary Cell (SCell) associated with the uplink subframe, wherein when the KPCell is smaller than the KSCell, the cell is the PCell, and when the KSCell is smaller than the KPCell, the cell is the SCell.
A method for transmitting Hybrid Automatic Retransmit Request-Acknowledgment (HARQ-ACK) information by a User Equipment (UE), the method comprising: setting HARQ-ACK information for a cell, among a Primary cell (Pcell) and a Secondary cell (Scell), based on a difference between a number of downlink subframe(s) of the Pcell associated with an uplink subframe and a number of downlink subframe(s) of the Scell associated with the uplink subframe; generating a response comprising pieces of the HARQ-ACK information, the response being responsive to data received from an evolved NodeB (eNB); and transmitting, to the eNB, the response, wherein a piece of the HARQ-ACK information is set to Discontinuous Transmission (DTX), and the difference is associated with a number of pieces of the HARQ-ACK information set to DTX.





Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9030973. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Claim 1 of the application serial number 17/129,793
Claim 1 of U.S. Patent No. 9030973
setting N pieces of HARQ-ACK to Discontinuous Transmission (DTX) for a cell, based on a difference between KPCell and KSCell, the difference being associated with the number N, the number N being an integer; generating the HARQ-ACK comprising the N pieces of HARQ-ACK set to DTX, the HARQ-ACK being responsive to data received from a base station (BS); and transmitting, to the BS, the HARQ-ACK, wherein the KPCell is a number of downlink subframe(s) of a Primary Cell (PCell) associated with an uplink subframe and the KSCell is a number of downlink subframe(s) of a Secondary Cell (SCell) associated with the uplink subframe, wherein when the KPCell is smaller than the KSCell, the cell is the PCell, and when the KSCell is smaller than the KPCell, the cell is the SCell.
identifying KPCell as a number of downlink subframe(s) of a Pcell associated with an uplink subframe, and identifying KSCell as a number of downlink subframe(s) of an Scell associated with the uplink subframe; generating Discontinuous Transmission (DTX) response information for a cell, among the Pcell and the Scell, having a smaller number of downlink subframe between the Pcell and the Scell using a difference between the KPCell and the KSCell, wherein the DTX response information comprises DTX response(s), and the difference corresponds to a number of the DTX response(s); generating HARQ-ACK information comprising the generated DTX response information and response information on data received by the UE from the eNB; and transmitting the generated HARQ-ACK information to the eNB through the uplink subframe.






Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9191932. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Claim 1 of the application serial number 17/129,793
Claim 1 of U.S. Patent No. 9191932
setting N pieces of HARQ-ACK to Discontinuous Transmission (DTX) for a cell, based on a difference between KPCell and KSCell, the difference being associated with the number N, the number N being an integer; generating the HARQ-ACK comprising the N pieces of HARQ-ACK set to DTX, the HARQ-ACK being responsive to data received from a base station (BS); and transmitting, to the BS, the HARQ-ACK, wherein the KPCell is a number of downlink subframe(s) of a Primary Cell (PCell) associated with an uplink subframe and the KSCell is a number of downlink subframe(s) of a Secondary Cell (SCell) associated with the uplink subframe, wherein when the KPCell is smaller than the KSCell, the cell is the PCell, and when the KSCell is smaller than the KPCell, the cell is the SCell.
generating Discontinuous Transmission (DTX) response information for a cell, among a Primary cell (Pcell) and a Secondary cell (Scell), based on a difference between a number of downlink subframe(s) of the Pcell associated with an uplink subframe and a number of downlink subframe(s) of the Scell associated with the uplink subframe, wherein the number of downlink subframe(s) of the Pcell associated with the uplink subframe corresponds to KPCell, and the number of downlink subframe(s) of the Scell associated with the uplink subframe corresponds to KSCell; generating HARQ-ACK information comprising the generated DTX response information and response information on data received from an evolved NodeB (eNB); and transmitting the generated HARQ-ACK information to the eNB, wherein the DTX response information comprises DTX response(s), and the difference corresponds to a number of the DTX response(s).





Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9363801. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Claim 1 of the application serial number 17/129,793
Claim 1 of U.S. Patent No. 10873426
setting N pieces of HARQ-ACK to Discontinuous Transmission (DTX) for a cell, based on a difference between KPCell and KSCell, the difference being associated with the number N, the number N being an integer; generating the HARQ-ACK comprising the N pieces of HARQ-ACK set to DTX, the HARQ-ACK being responsive to data received from a base station (BS); and transmitting, to the BS, the HARQ-ACK, wherein the KPCell is a number of downlink subframe(s) of a Primary Cell (PCell) associated with an uplink subframe and the KSCell is a number of downlink subframe(s) of a Secondary Cell (SCell) associated with the uplink subframe, wherein when the KPCell is smaller than the KSCell, the cell is the PCell, and when the KSCell is smaller than the KPCell, the cell is the SCell.
receiving, from an eNode-B (eNB), data using at least a part of a first set of downlink subframes on a primary cell and a second set of downlink subframes on a secondary cell, wherein the first set of downlink subframes is associated with an uplink subframe and the second set of downlink subframes is associated with the uplink subframe; determining a difference between a number of the first set of the downlink subframes and a number of the second set of downlink subframes; generating ACK/NACK information comprising Discontinuous Transmission (DTX) response information and response information on data received from the eNB, wherein the DTX response information for a cell, among the primary cell and the secondary cell, is based on the difference, wherein the DTX response information comprises DTX response(s) and the difference corresponds to a number of the DTX response(s); and transmitting, to the eNB, the ACK/NACK information.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412